Citation Nr: 1534429	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  12-34 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for the service connected disability of fibromyalgia. 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from December 1980 to August 1984.  

This matter comes to the Board of Veterans' Appeals from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified at a hearing before the Board in June 2015.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of her disability on her daily life and his occupation.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The issue of an increased evaluation for the service connected disability of major depressive disorder has been raised by the record at the Veteran's June 2015 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).






FINDINGS OF FACT

1.  The Veteran's fibromyalgia symptomatology is adequately contemplated by the rating schedule criteria.  

2.  The Veteran is service connected for fibromyalgia evaluated as 40 percent disabling and for a major depressive disorder evaluated as 10 percent disabling.  

3.  The Veteran has a 10th grade education and a GED; as well as past work experience as a waitress, manager of a racetrack, and manager of an apartment building.  

4.  The evidence has not demonstrated that the Veteran's service connected disabilities caused her to become unable to obtain and maintain substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 40 percent for fibromyalgia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5025 (2014).  

2.  The criteria for a grant of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.340, 3.341, 4.1-4.14, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has asserted entitlement to an increased rating for her service connected fibromyalgia.  Specifically, she claims that her symptoms are more severe than those provided for in the rating criteria. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the completely recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In general, the degree of impairment resulting from a disability is a factual determination and generally, the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that from the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings. 

The Board has reviewed all the evidence of record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is service-connected for fibromyalgia, which is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5025.  

Fibromyalgia with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, that is constant, or nearly so, and refractory to therapy warrants a 40 percent evaluation.  "Widespread pain" means pain in both the left and right sides of the body that is both above and below the waist, and that affects both axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5025. 

A 40 percent disability rating is the maximum rating assigned for fibromyalgia.  As the Veteran is already in receipt of the maximum rating for this disability, a schedular rating in excess of 40 percent is not warranted. 

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired). 

As the Court explained in Thun v. Peake, 22 Vet. App. 111, 115 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Thun, 22 Vet. App. at 115.  

Here, the Veteran's symptoms are contemplated by the evaluation presently assigned.  She has complained of symptoms including musculoskeletal pain and tenderness, sleep disturbance, fatigue and depression.  At her June 2015 hearing the Veteran testified that she has a hard time sitting or standing for long periods of time and that she experiences pain every day.  The Veteran's fibromyalgia requires her to take continuous medication of gabapentin, naproxen and medical marijuana.  See October 2014 VA Examination.  At her October 2014 examination, it was noted that the Veteran was previously working as a waitress until she became sick with a respiratory illness and has not worked since.  The Veteran walks one mile every other day to relieve her stiffness, but at the end of the walk, she is fatigued.  A VA mental health note from August 2013 states that Veteran understands that it is important for her to keep moving.  

As noted above, the 40 percent rating for fibromyalgia contemplates widespread musculoskeletal pain and tender points, fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, that is constant, or nearly so, and refractory to therapy.  Her symptoms fall squarely within the rating criteria.  As the rating criteria reasonably describe the Veteran's disability level and symptomatology, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, supra.  Consequently, the Board finds that it needs not proceed to the second step of the Thun analysis, and that referral for extraschedular consideration is not warranted. 

The Board acknowledges that the Veteran has claimed her condition renders her unemployable.  However, as noted above, any impact on the Veteran's employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate her service-connected disability.  Id. at 118 ("[I]n cases regarding whether extraschedular referral is warranted, the threshold determination is whether the disability picture presented in the record 
is adequately contemplated by the rating schedule.").  As noted above, the rating criteria adequately address the Veteran's disability picture. 

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of her fibromyalgia.  The Board is sympathetic to the Veteran's condition and understands that she has been dealing with a tremendous amount of pain for a long time.  Further, the Board notes that the Veteran's recent pneumonia exacerbated her symptoms and caused her greater discomfort.  However, the Board finds that the preponderance of the evidence is against the claim for a higher rating for fibromyalgia.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

TDIU 

The Veteran seeks a total disability evaluation based upon her service-connected disabilities.  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16.  Nevertheless, it is the established policy of VA that all Veterans who are individually unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In other words, even where the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases where the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b). 

If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15.  

38 C.F.R. § 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular Veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996).

In this case, the Veteran is service-connected for fibromyalgia evaluated as 40 percent disabling and for a major depressive evaluated at 10 percent.  The Veteran's combined rating is 50 percent.  The Veteran's 50 percent combined evaluation still falls short of the threshold needed for a scheduler evaluation under 38 C.F.R. § 4.16.  Accordingly, a schedular grant of TDIU is not warranted and the only question for the Board is whether TDIU is warranted on an extraschedular basis.

It is recognized that the Board may not assign an extraschedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001).  Where there is plausible evidence that a claimant seeking extraschedular TDIU is unable to secure or follow a substantially gainful occupation and there is no affirmative evidence to the contrary, the Board is required to remand the claim for referral to the appropriate first line authority to consider entitlement on an extraschedular basis.  Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001).  The RO has considered and rejected referral of the Veteran's TDIU claim to appropriate authority for consideration on an extraschedular basis under 38 C.F.R. § 4.16(b).  

Thus, the Board will adjudicate whether the evidence sufficiently shows that the Veteran is nonetheless "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities," so as to warrant referral to the Director of C&P for an extraschedular TDIU rating under § 4.16(b).

A review of the record reveals that the Veteran dropped out of high school in the 10th grade, but did earn her GED.  The Veteran has had no additional training or education other than her military training.  The Veteran is currently unemployed, as she was fired or laid off from her last job, because of an altercation with the owner regarding how the restaurant was managed.  She was at this job for 2 years.  

At the Veteran's June 2015 hearing, she testified that she could not conduct any sedentary work because of her fibromyalgia or work in any employment where she would have to be on her feet for eight hours per day.  She also stated that she was currently unemployed and did non-compensated arts and crafts for friends and family from home.  She also stated at her hearing that her service-connected depression causes her to feel very emotional, hurt and depressed.  The last time she was gainfully employed was in February 2014, when she was working as a waitress.  While working she states that experienced panic attacks that would cause her to have to step out of the restaurant for a while; however, there were a couple of times when she would have to leave.  She stated that her depression caused her to get a "pissy" attitude, be intolerant and irritable.  She overall just wishes that people would leave her alone and that she is much happier when she is alone.  She left her last place of employment because she had a dispute with the owners regarding the management of the restaurant.  She reported that she did not miss a lot of work due to her disabilities, but had to leave early on some occasions.  Lastly, she does not feel that she could do any type of gainful employment because she could not tolerate it mentally or physically.  

The Veteran was afforded a VA examination for her fibromyalgia in October 2014.  The examiner noted that since her last examination in August 2011 her fibromyalgia had stabilized, but still required high doses of medication.  The examiner noted that she was previously working as a waitress part-time until February 2014, and was forced to stop working due the onset of a respiratory illness.  The Veteran was eligible for six months of unemployment benefits and she began doing non-paid crafts for friends since she lost her job.  This work is partly sedentary; she stands to do some of the work so that she can move a little, which helps her from getting too stiff.  It was noted that she walks a mile every other day.  The Veteran clarified in a statement that she cannot complete the walking without residual pain.  The examiner was asked to note the functional impact the Veteran's disability has on her ability to work and the examiner commented that when considering only her fibromyalgia, she is able to complete part-time sedentary or light active work.  The examiner's rationale was that when the Veteran was working, she missed 2 days of work in a six-month period, and that she tries not to call in sick.  

A VA mental health examination from February 2014 noted that since she was laid off from her job, the Veteran reported having less to do and feeling more down secondary to her current life stressors.  She also clarified to the examiner that she was laid off three weeks prior from the restaurant where she was working full time.  She had been employed at the restaurant for two years.  She had no idea she was going to be laid off and the Veteran noted that they basically fired her but agreed to use the term laid off so it would not look as bad for them.  She stated that they fired her because she had no respect for the co-owner who "was a coke head and they were so irrational, so insane."

A VA mental health treatment note from August 2013 noted that the Veteran is in constant pain from her fibromyalgia but she is able to work as a waitress and does well at that occupation.  The Veteran told the examiner that she realizes that it is better for her to remain physically active.  However, the examiner noted that her recent employment lapse was secondary to interpersonal difficulties and poor impulse control.  The examiner noted that the Veteran has had mostly waitressing jobs, work as an apartment manager and the manager of a race track since she left the military.  The examiner noted that at her last place of employment it was not unusual for the Veteran to work 55-60 hours per day.  She was relieved from her employment because she had a dispute with one of the co-owners.  

A VA Mental health examination from August 2011 noted that the Veteran's personality style contributes to her management of her moods and likely creates additional instability in her moods, creating vulnerability to depression, anxiety and difficulty relating to other people.  The Veteran did tell the examiner that she had been unemployed for the past year, but had a very steady work history.  She only 3 previous employers in 20 years.  The last employment she had was at a restaurant in town, she worked there for six years; however, the business closed and she had not been able to find anything else.  She told the examiner that it is hard because she has a condition that limits her ability to work regularly.  She stated that it is very hard to get up and make herself get going sometimes.  

A June 2011 statement from the Veteran's former employer noted that the Veteran worked as a waitress from 2004 until 2010.  She took time off as needed due to pain and she was also allowed to decreased the number of days to work to accommodate her pain and depression.  The reason she was no longer working was that the business closed in August 2010.  

The Board has considered the Veteran's complaints that she is in constant pain, which causes her depression, and the depression makes her not want to get out of bed or do anything, which then increases the stiffness and pain she experiences from her fibromyalgia.  However, the evidence of record does not show that the Veteran cannot find employment or has lost employment due to her service connected disabilities.  The Veteran was diagnosed with fibromyalgia in service.  By the Veteran's own report, ever since service, the Veteran has had a steady employment history and had no more than four jobs in the last 20 or more years.  The Veteran is currently unemployed because she got into an altercation with one of her supervisors and not due to her service connected disabilities.  The Veteran has stated that she does think she can work anymore because of her physical and mental disabilities; however, there is no evidence of record to support that statement.  All the evidence points to the fact that the Veteran is a hard worker, and has enjoyed working as waitress.  From time to time, she would have to leave work early or take a day off because of her disabilities; however, at her October 2014 VA examination she stated that did not miss more than 2 days in six months.  VA examiners have noted that the Veteran may need to find work that is partially sedentary and partially mobile.  The Veteran has noted herself how important it is for her keep moving, which is why she does her current arts projects partially standing.  Further, the Veteran has stated that even though it fatigues her and causes increased acute pain, she still walks three times per week a distance one mile.  However, as noted above it is not a question of whether she can continue her previous employment, but a question of whether she can obtain and maintain substantially gainful employment and none of the VA examiners state the Veteran's disabilities render her unable to maintain substantially gainful employment.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The Board notes that the Board may not reject a Veteran's claim without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  Beaty v. Brown, 6 Vet. App. 532, 537 (1994). In this case, however, the Veteran's education reflects that she has the background to obtain alternative types of employment and her own work history shows that he is able to do many different types of employment.  At the Veterans August 2013 examination the examiner noted that the Veteran has had mostly waitressing jobs, but has worked as an apartment manager and the manager of a racetrack since she left the military.  In other words, there is affirmative evidence that the Veteran could perform partially sedentary employment and is capable of doing many different type of work.  See Bowling, 15 Vet. App. at 8-9.  While the Veteran argues she cannot sit or stand for prolonged periods, the Board notes that the VA examiner considered this limitation and still concluded that the Veteran could perform partially sedentary employment. 

Accordingly, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities, alone, preclude her participation in all forms of employment, and therefore referral for extraschedular consideration is not warranted and entitlement to TDIU is denied.  Bowling, 15 Vet. App. at 10.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application in resolution of this appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through notice letters dated August 2011 and October 2011 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim on both a direct and secondary basis, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).   
  
The Veteran was provided VA examinations in August 2011 and October 2014, which are adequate for the purposes of determining the current severity of the Veteran's service-connected disability as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and discusses the Veteran's symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by a March 2014 supplemental statement of the case.  
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

ORDER

Entitlement to an increased evaluation in excess of 40 percent for the service-connected disability of fibromyalgia is denied.  

A total disability rating for compensation on the basis of individual unemployability is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


